EXHIBIT32.1 Certification pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley act of 2002 In connection with the accompanying Form 10-K of ZAP for the year ended December31, 2010, Steven M. Schneider, Co-Chief Executive Officer of ZAP, and Alex Wang, Co-Chief Executive Officer of ZAP, each hereby certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to our knowledge, that: (1)such Form 10-K of ZAP for the year ended December31, 2010, fully complies with the requirements of Section13 (a)or 15 (d)of the Securities Exchange of 1934; and (2)the information contained in such Form 10-K of ZAP for the year ended December31, 2010, fairly presents, in all material respects, the financial condition and results of operations of ZAP . Date:April 15, 2011By:/s/ Steven Schneider Steven Schneider Co-Chief Executive Officer Date:April 15, 2011By:/s/ Alex Wang Alex Wang Co-Chief Executive Officer
